DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7, 12-19, and 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 1, the claim recites “a sum of di- and tribranched isoparaffins constituting from 40 wt% to 60 wt% of the total hydrocarbon composition weight, each dibranched isoparaffin comprising exactly two alkyl substituents and each tribranched isoparaffin containing exactly three alklyl substituents, wherein from 5 wt% to 15 wt% of a sum of di and tribranched isoparaffins contain a multibranched isoparaffin having more than three alkyl substituents” (emphases added).  The underlined portions render the claim indefinite inasmuch as they recite inconsistent limitations.  To the extent that such language is meant to refer to two different portions (i.e. “sums”) of di- and tribranched isoparaffins, then Applicant is expected to amend the claim accordingly to avoid any confusion, e.g. “a first sum of di- and tribranched paraffins” and “a second sum of di- and tribranched paraffins.”  The same applies to claim 13 for the same reasoning.
Claims 1-7, 12-19, and 24 are rejected under 35 U.S.C. 112(b) as being indefinite for containing broad and narrow limitations within the same claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
In the present instance, claims 1-7, 12-19, and 24 recite broad recitations of various limitations (e.g., wt% isoparaffins and n-paraffins, wt% beta carbons, wt% of alkyl substituents, etc.) and they also recite narrower statements of the same range/limitation within the same claim.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Allowable Subject Matter
Claims 1-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter: With respect to claims 1-24, Examiner finds Perego (US 2010/0160698) to be the closest relevant prior art reference.  Perego discloses a renewable hydrocarbon composition used as a diesel fuel comprising: 81.93 wt% isoparaffins and 18.07 wt% n-paraffins, wherein 15.18 wt% of the isoparaffins have carbon numbers from C12 to C20 and 15.18 wt% of n-paraffins have carbon numbers from C12 to C20 (see Perego, Table 3) and its use as a diesel fuel (see Perego, paragraph [0162]; and claim 1).  The composition of Perego comprises a cetane number of more than 80, density of 785.3 g/m3, and a boiling point of 108-367°C (see Perego, Table 3).  However, Perego does not disclose or otherwise suggest wherein the composition additionally comprises an amount of monobranched isoparaffins from 30 wt% to 50 wt% of the total hydrocarbon composition weight; the sum of the di- and tribranced isoparaffins being from 40 wt% to 60 wt% of the total hydrocarbon composition weight; and the sum of multibranched isoparaffins being between 5 wt% and 15 wt%.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Abazajian (US 2005/0165261).  Abazajian generally discloses a hydrocarbon composition comprising n-paraffins, branched paraffins, the branched paraffins having alkyl substituents (see Abazajian, claim 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771